Name: Council Regulation (EEC) No 1295/91 of 14 May 1991 on the conclusion of the Protocol establishing, for the period from 1 June 1990 to 31 May 1993, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao TomÃ © e Principe on fishing off Sao TomÃ © e Principe
 Type: Regulation
 Subject Matter: fisheries;  Africa
 Date Published: nan

 18 . 5 . 91 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1295/91 of 14 May 1991 on the conclusion of the Protocol establishing, for the period from 1 June 1990 to 31 May 1993, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off Sao Tome e Principe THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 155 (2) (b) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas, in accordance with the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off Sao Tome e Principe ('), which entered into force on 18 April 1985, the two Parties negotiated to determine the amendments or additions to be introduced into the said Agreement at the end of the period of appli ­ cation of the Protcol ; Whereas, as a result of these negotiations, a new Protocol establishing, for the period from 1 June 1990 to 31 May 1993, the fishing rights and financial compensation provided for in the aforementioned Agreement was initialled on 4 May 1 990 ; Whereas, pursuant to Article 155 (2) (b) of the Act of Accession of Spain and Portugal , it is for the Council to determine the procedures appropriate to take into consi ­ deration all or part of the interests of the Canary Islands when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries ; whereas the case in point calls for the said procedures to be determined ; Whereas it is in the Community's interest to approve the Protocol referred to in this Agreement, HAS ADOPTED THIS REGULATION : Article 1 The Protocol establishing, for the period from 1 June 1990 to 31 May 1993, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off Sao Tome e Principe is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Article 2 With a view to taking into consideration the interests of the Canary Islands, the Protocol referred to in Article 1 and, in so far as is necessary for its application, the provi ­ sions of the common fisheries policy relating to the conservation and management of fishery resources, shall also apply to vessels sailing under the flag of Spain which are recorded on a permanent basis in the registers of the relevant authorities at local level (regis tros de base) in the Canary Islands, under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (3). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') Opinion delivered on 19 April 1991 (not yet published in the Official Journal). (2) OJ No L 54, 25. 2 . 1984, p. 1 . 3) OJ No L 114, 2 . 5 . 1988 , p. 1 . No L 123/2 Official Journal of the European Communities 18 . 5. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1991 . For the Council The President J. F. POOS